..



                                                   aaliufiry
                                                          16, 1939

Ia-. 2. A. h?esser
County Attornsy
Bell County
Peltoa, Tt'xas
!lcar 1.2. Kesser :
                                     Opinion No. 0407,     ’
                                     Re: Constable m8. ln OOU-
                                           neotlon with hlghwpy;
                                           patrol arresta.
              Your reaueot   ror   m opialon on the r0nowing
quostlon     has heen reoelved     by this offloe.
                                                                           .
           Xhere an arrest is made by the highwaygat$ol
and a plea of pullty is entered by the detaadant,.le  the’
constable ot that preolnot entitled  to oollaot the USI&
fee of ?4.501
          In reply to your question,       you are reipeotiully
sdvlsed that it 10 the opinion      of this 0rrioe  that the
oonstublc is c0.t. entitled   to a .fee I$I auoh oasaa.
              Article  1065, Cods of Criminel      Procsduxw , pro?
vides’ln     part 8s follows:
             “The follotin~   fees shall ba allowed the
      sheriff,   or mother pesos offloer   perrormtig the
      sama servioes     in mIaderJeanor oa85a, to ba taxed
      aFninst the defendant on conviction:
           1. For exeoutlqg saoh warrant of ‘arxeet
      or onpias, or mklnp arraat without warrtant,,
      two dollars.
              i    Yor sux:!monLn~eaoh wl tnees,    seventy-   ‘,
      five    z!nts.
            3.    ‘or serving any writ    not otherwise
      provided    for, one dollar.
Mr. W. A. Kesser,     January 16, 1939, Page 2

                                                         .

                For taklne and approving eaoh bond,
     and rkurnlnr    the same to tha oourt house, whsa
     neoesoary,   one dollnr and fltty  oentsi

               5. For eaoh oowltment   or release,       on6’
     dollar.
          6‘ Jury fee,, in'each ‘oaae      vPh9re    a jurp
     is notunl.ly’summoned, one dollar."
           ::‘a see from this statute that eaoh tee 1s all&d    $’
ror e speolrlo    service performed.  If the oonetable  erforms
none of these servioes,    he la not entitled ta a ree Pn the
ofme.                                                        1
                                         Youra very truly




                                                                 .




                                           .        ‘,




                                                                     I